IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-40118
                          Conference Calendar



DALE N. SMITH,

                                              Petitioner-Appellant,

versus

PERCY PITZER, Warden,

                                              Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:98-CV-1892
                       --------------------

                            August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Dale N. Smith, federal inmate # 90045-132, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition.

Smith’s motion for a ruling on appeal is DENIED.

     Smith asserts that he was given a “disciplinary type

transfer” from a medium security facility in Tucson, Arizona, to

a high security facility in Beaumont, Texas, which violated his

constitutional rights.    Smith asserts that he was entitled to due

process before he was transferred.    Smith also asserts that the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40118
                                -2-

district court should have conducted a hearing prior to

dismissing his petition.   Smith asserted in the district court

that his transfer was done for retaliatory reasons.   Smith does

not brief the retaliation issue in this court, and, thus, he has

abandoned it.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).

     Smith has not shown that the Bureau of Prison’s conduct in

transferring him from the prison in Tucson to the prison in

Beaumont violated his constitutional rights.   See Olim v.

Wakinekona, 461 U.S. 238, 244-45, 250-51 (1983)(prisoners do not

have a constitutional right to be housed in any particular

facility or in any particular state); Meachum v. Fano, 427 U.S.

215, 228 (1976)(prison officials have discretion to transfer

inmates; such transfers do not invoke the protections of

procedural due process).   Smith has no constitutional right

protecting him against a change in custody classification.     See

Moody v. Baker, 857 F.2d 256, 257-58 (5th Cir. 1988).

     The district court did not err in denying Smith’s petition

without conducting a hearing.   See United States v. Tubwell, 37

F.3d 175, 179 (5th Cir. 1994)(evidentiary hearing is not required

when legal claims can be resolved without the taking of

additional evidence).

     The district court’s judgment is AFFIRMED.

     AFFIRMED; MOTION DENIED.